Citation Nr: 0412305	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  99-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on period of active duty from September 
1991 to March 1995. 

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In July 2000, the veteran's claim was remanded in order to 
obtain updated treatment records as well as a VA examination 
report.  With regard to the claim for service connection for 
left ear hearing loss, the Board also obtained additional 
development, including a VA medical opinion, in February 
2003.  In August 2003, the Board remanded the veteran's claim 
for actions consistent with Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002) and 
the Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  Evidence demonstrates that the veteran's left ear hearing 
loss pre-existed service as the existence of the disability 
was shown in the veteran's entrance examination.    

2.  Competent medical evidence of record shows that the 
veteran's pre-existing disability of left ear hearing loss 
did not increase in disability during his period of active 
service.


CONCLUSIONS OF LAW

1.  A veteran is not presumed to be in sound condition with 
regards to his left ear hearing loss disability when accepted 
into service.  38 U.S.C.A. § 1111 (West 2002).

2.  The veteran's pre-existing condition of left ear hearing 
loss was not aggravated by active service.  38 U.S.C.A. 
§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.306, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Left Ear Hearing Loss

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2003).  In general, 
establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, or enrollment or where clear and 
unmistakable evidence demonstrates both that the condition 
existed before service and that the condition was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase.  The presumption of aggravation may be 
rebutted by clear and unmistakable evidence that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2003).

The veteran contends that he currently suffers from left ear 
hearing loss that occurred due to noise exposure during 
service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that the record does not support his contentions, and that 
service connection for left ear hearing loss is not 
warranted.

As noted above, the veteran served from September 1991 to 
March 1995.  The veteran's October 1990 enlistment 
examination report shows that the veteran has a hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385.  Between 
the frequencies of 500 to 4000 hertz, the pure tone 
thresholds for the veteran's left ear were 0 decibels at 500 
hertz; 0 decibels at 1,000 hertz; 5 decibels at 2,000 hertz; 
55 decibels at 3,000 hertz; and 55 decibels at 4,000 hertz.  
An additional audiogram report also dated in October 1990 
showed pure tone thresholds for the veteran's left ear were 0 
decibels at 500 hertz; 0 decibels at 1,000 hertz; 5 decibels 
at 2,000 hertz; 40 decibels at 3,000 hertz; and 55 decibels 
at 4,000 hertz.  

An annual service audiometric test report dated in July 1992 
listed pure tone thresholds for the veteran's left ear as 5 
decibels at 500 hertz; 5 decibels at 1,000 hertz; 5 decibels 
at 2,000 hertz; 55 decibels at 3,000 hertz; and 55 decibels 
at 4,000 hertz.  A July 1993 annual service audiometric test 
report listed pure tone thresholds for the veteran's left ear 
as 10 decibels at 500 hertz; 5 decibels at 1,000 hertz; 10 
decibels at 2,000 hertz; 55 decibels at 3,000 hertz; and 60 
decibels at 4,000 hertz.  

The veteran's January 1995 separation examination audiogram 
report again shows that the veteran has a hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385.  Between 
the frequencies of 500 to 4000 Hertz, the pure tone 
thresholds for the veteran's left ear were 10 decibels at 500 
hertz; 0 decibels at 1,000 hertz; 5 decibels at 2,000 hertz; 
100+ decibels at 3,000 hertz; and 60 decibels at 4,000 hertz.  
In a follow up audiogram report (conducted after 15 hours 
noise free) also dated in January 1995 showed pure tone 
thresholds for the veteran's left ear were 5 decibels at 500 
hertz; 0 decibels at 1,000 hertz; 5 decibels at 2,000 hertz; 
100+ decibels at 3,000 hertz; and 60 decibels at 4,000 hertz.  
In an additional follow up audiogram report (conducted after 
40 hours noise free) also dated in January 1995 showed pure 
tone thresholds for the veteran's left ear were 0 decibels at 
500 hertz; 0 decibels at 1,000 hertz; 5 decibels at 2,000 
hertz; 55 decibels at 3,000 hertz; and 60 decibels at 4,000 
hertz.  

The veteran's DD Form 214 listed his military occupational 
specialty (MOS) as electrical systems journeyman.  

An August 1997 private doctor's statement noted that the 
veteran had chronic bilateral sensorineural hearing loss and 
noise damage.  

In a January 1998 VA audio examination report, the veteran 
complained of bilateral hearing loss and stated that his 
right ear was better than his left ear.  It was noted that 
the veteran detailed that his hearing loss began in March 
1993 and was related to aircraft noise exposure.  The veteran 
also stated in the report that he had been exposed to 
excessive noise during military service both with and without 
the use of ear protection.  Audiometric testing disclosed 
that pure tone thresholds for the veteran's left ear were 5 
decibels at 500 hertz; 5 decibels at 1,000 hertz; 10 decibels 
at 2,000 hertz; 55 decibels at 3,000 hertz; and 55 decibels 
at 4,000 hertz.  The veteran had a 92 percent speech 
recognition score in his left ear.  The examiner diagnosed 
the veteran with left ear moderate high frequency 
sensorineural hearing loss.  

In a February 1998 VA ear disease examination report, the 
veteran was again diagnosed with left ear moderate severe 
high frequency sensorineural hearing loss. In addition, the 
examiner opined that "[t]his patient's left sided unilateral 
hearing loss, tinnitus, and dizziness could be attributed to 
his history of noise exposure.  He reports that he was 
exposed to excessive noise in the military as stated above, 
both with and without the use of ear protection."    

In a September 2000 VA audio examination report, the 
veteran's audiometric testing disclosed that pure tone 
thresholds for the veteran's left ear were 10 decibels at 500 
hertz; 10 decibels at 1,000 hertz; 15 decibels at 2,000 
hertz; 60 decibels at 3,000 hertz; and 55 decibels at 4,000 
hertz.  The veteran had a 96 percent speech recognition score 
in his left ear.  The examiner listed a diagnosis of left ear 
moderate to mildly severe high frequency sensorineural 
hearing loss.  Upon review of the veteran's claims file, the 
examiner noted that when comparing hearing test results from 
1995 with the baseline-hearing test obtained in 1990 during 
service, there was no significant difference in between the 
two test results.  It was specifically noted that all of the 
audiogram tests conducted at times ranging from the veteran's 
entry into service until his exit from service showed 
moderate high frequency sensorineural hearing loss.  The 
examiner opined that there was no significant change was 
noted between the veteran's pre-existing hearing loss and the 
degree hearing loss that was noted on his service discharge 
examination report.  

In a May 2003 addendum to the September 2000 VA audio 
examination, the examiner again reviewed the veteran's claims 
file as well as the September 2000 examination test results.  
The examiner further opined that the veteran's military 
service did not aggravate or increase his left ear hearing 
loss.     

In a September 2000 VA ear disease examination report, it was 
again noted that the veteran had severe to moderate hearing 
loss in his left ear at the higher frequencies. 
The veteran stated in the examination report that during 
service he was a mechanic working on high voltage generators 
for airports with positive loud noise exposure to generators 
and decreased hearing in the left ear.  The examiner stated 
that the veteran's hearing test results were unchanged since 
1998.  It was further noted that the veteran's left ear high 
frequency sensorineural hearing loss did not appear to be due 
to auditory trauma and that it did occur during his Air Force 
service.  In addition, the examiner opined that the veteran's 
left ear hearing loss was "as likely as not to be secondary 
to noise exposure during military service".  In a December 
2000 addendum to the examination report, the examiner noted 
that he had reviewed the veteran's service medical records, 
including the audiogram results dated in October 1990.  The 
examiner reported that there was no change shown in the 
veteran's hearing levels from 1990 to 1998 and his left ear 
hearing loss is not due to noise exposure in service.  

In a May 2001 VA neurological examination report, the 
examiner noted that he had reviewed all of the previous VA 
examination reports and listed a diagnosis of left ear 
sensorineural hearing loss.  The examiner opined that the 
veteran's hearing loss was attributable to trauma to the 
cranial nerve VIII (the auditory nerve).  It was further 
noted in the report that the veteran's history was compatible 
with exposure to noise over a significant period of time 
resulting in damage to that nerve.  Finally, the examiner 
stated that the veteran had hearing loss due to noise 
exposure (barotrauma).

The Board acknowledges the veteran's complaints of left ear 
hearing loss due to noise exposure.  The Board would also 
concede that the veteran was exposed to loud noise during his 
military service.  However, the veteran has not demonstrated 
that he has the medical expertise that would render competent 
his statements as to the relationship between events during 
active military service and the etiology of his current 
hearing loss disability.  Simply stated, the veteran is not 
competent to provide a medical opinion as to the etiology of 
his own disability, particularly in this situation where 
hearing loss in the left ear was clearly indicated prior to 
service.  His opinion alone cannot meet the burden imposed by 
38 C.F.R. §§ 3.303, 3.306, and 3.385 with respect to the 
relationship between active service and his current left ear 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).

As noted above, the veteran is presumed to be in sound 
condition when examined, accepted, and enrolled for service 
except as to defects, infirmities, or disorders that are 
noted at the time of the examination for entrance into 
service or where clear and unmistakable evidence demonstrates 
both that the condition existed before service and that the 
condition was not aggravated by such service.  See 38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 
3-2003).  

Based upon the evidence discussed above, the Board finds that 
there is no presumption of soundness at entry into service as 
a left ear hearing loss disability for VA purposes under 
38 C.F.R. § 3.385 is clearly shown in the veteran's October 
1990 entrance audiogram test results.  The veteran's October 
1990 audiogram test results indicative left ear hearing loss 
qualify as a defect, infirmity, or disorder that was noted at 
the time of the examination for entrance into service.  The 
veteran's service medical records also contain multiple 
audiogram test results dated in October 1990, July 1992, July 
1993, and January 1995 which also all show that the veteran 
had a left ear hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  In addition, in the September 2000 VA 
examination report, the examiner noted that the veteran's 
left ear hearing loss disability pre-existed service.  
Further, in the December 2000 addendum to the September 2000 
ear disease report, another examiner also stated that the 
veteran's left ear hearing loss was not due to noise exposure 
in service.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds the opinions of the VA examiners in the 
February 1998 ear disease examination report and the May 2001 
neurological examination report less probative on the issue 
of whether the veteran's disability of left ear hearing loss 
pre-existed service.  For example, in the February 1998 VA 
ear disease examination report, the examiner reiterated the 
history relayed during the examination by the veteran about 
noise exposure in service and then stated that the veteran's 
left ear hearing loss "could be" attributable to a history 
of noise exposure in service.  To the extent that the 
examiner's statement can be considered a medical opinion, the 
Board finds that it is vague and speculative.  When a 
physician is unable to provide a definite causal connection, 
the opinion does not constitute probative evidence.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  The examiner 
in the May 2001 neurological examination report also opined 
that the veteran's left ear hearing loss was due to noise 
exposure.  However, the examiner only reviewed previous VA 
examination reports and not the veteran's service medical 
records, critical evidence in this case.  In Elkins v. Brown, 
5 Vet. App. 474, 478 (1993), the Court rejected medical 
opinions as immaterial where there was no indication that the 
physician had reviewed the claimant's service medical records 
or other relevant documents, which would have enabled him to 
form an opinion on service connection on an independent 
basis.   

As noted above, a pre-existing condition will be considered 
to have been aggravated in service in cases where there was 
an increase in disability during service.  There is a 
presumption of aggravation if the disability increased in 
severity during service, but the presumption does not apply 
when there is no such increase.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2003).

In this case, there is no presumption of aggravation, as 
competent medical evidence of record does not show that the 
veteran's disability of left ear hearing loss increased in 
disability during his period of active service.  As noted 
above, in a May 2003 addendum to the September 2000 VA audio 
examination, the examiner reviewed the veteran's claims file 
as well as the September 2000 examination test results.  The 
examiner further opined that the veteran's military service 
did not aggravate or increase his left ear hearing loss.  In 
the September 2000 VA audio examination, the examiner also 
specifically noted that all of the veteran's audiogram tests 
results from service showed the same level of hearing loss 
(moderate high frequency hearing loss of the left ear).  In 
the December 2000 addendum to the September 2000 VA ear 
disease examination report, the examiner stated that there 
was no change shown in the veteran's left ear hearing levels 
from 1990 to 1998.  The Board finds these opinions to be 
entitled to great probative weight.  The opinions are more 
complete and provide detailed findings that support their 
conclusions.  Medical testing done before service and after 
service supports this view.  None of the other medical 
opinions of record offered a determination as to whether the 
veteran's hearing loss increased in disability during active 
service.         

As the preponderance of the evidence establishes that the 
veteran's disability of left ear hearing loss pre-existed 
service and was not aggravated by active service, the 
veteran's claim of service connection for left ear hearing 
loss must be denied on this basis.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Consequently, the 
veteran's claim for service connection for left ear hearing 
loss is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete review of the veteran's 
claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claim for 
entitlement to service connection for left ear hearing loss.  
The veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, the RO sent the veteran a letter dated in 
February 2002 as well as issued a statement of the case (SOC) 
dated in October 2003, which notified the veteran of the type 
of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The February 2002 letter and October 2003 SOC from the RO 
also explicitly informed the veteran about the information 
and evidence he is expected to provide.  

The decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the Court's statement on this 
point is dictum (not binding on VA).  VAOPGCPREC 1-2004 (Feb. 
24, 2004).  The Board is bound by General Counsel precedent 
opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In any event, the Board finds that all four points are met in 
this case.  VA's duties to assist the claimant and to notify 
him of the evidence necessary to substantiate his claim has 
been satisfied by a February 2002 letter and October 2003 SOC 
sent to him by the RO.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2002) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In May 2003, the Board received an additional examination 
report pertaining to the veteran's claim for service 
connection.  Upon obtaining new evidence, the Board is 
required to remand the veteran's claim to the agency of 
original jurisdiction (AOJ) or obtain a waiver of AOJ review 
from the veteran.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  In August 
2003, the veteran's claim was remanded by the Board for 
actions consistent with the Disabled American Veterans 
decision.

In this case, the February 2002 letter and October 2003 SOC 
sent by the RO to the veteran included notice that the 
appellant had a full year respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

As noted above, the Court's decision in Pelegrini held, in 
part, that notice required by 38 U.S.C. § 5103(a) must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 1998, prior to 
November 9, 2000, the date the VCAA was enacted.  Assuming 
solely for the sake of argument the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

The Board acknowledges that the February 2002 letter was sent 
to the veteran after the RO's March 1998 rating decision.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided (and appealed) years 
before the VCAA was enacted.  As the case had already 
proceeded far downstream from the application for service 
connection for left ear hearing loss, providing the section 
5103(a) notice then (as the Court noted in Pelegrini) would 
largely nullify the purpose of the notice.  As there could be 
no useful purpose for providing a section 5103(a) notice 
under the circumstances of this case, the Board concludes 
that any defect in the section 5103(a) notice in this 
instance is harmless error.  Indeed, the Court seems to state 
in Pelegrini that providing such notice late in the appellate 
process would, in fact, prejudice the claimant rather than 
assist him.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



